DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone discussion with Brendan E. Clark on 6/11/2021.
The application has been amended as follows: 
Claims 19 and 20 have been cancelled.

Allowable Subject Matter
Claims 1 - 18 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose a personal vaporizer, comprising: a housing defined by a height extending along a first axis, a width extending along a second axis, and a depth extending along a third axis, having at least a front wall, a back wall, and two side walls; a power supply disposed within the housing; a charging assembly configured to charge the supply disposed on a bottom end of the housing along the first axis; a cartridge port configured to accept a cartridge disposed on a top end of the housing along the first axis, wherein the cartridge is asymmetrical is about an axis of rotation including a first cartridge magnet and a second cartridge magnet located on opposite sides of the axis and spaced from each other, wherein the first cartridge magnet has an outward facing magnetic pole and the second cartridge magnet has an outward facing magnetic pole that is opposite to the first cartridge magnet outward facing magnetic pole; a first housing magnet of the cartridge port substantially oriented in a first polar configuration; a second housing magnet of the cartridge port substantially oriented in a second polar configuration, wherein the second polar configuration is substantially opposite the first polar configuration; an electrical contact of the cartridge port configured to establish electrical communication when the cartridge is seated in the cartridge port; and Page 2 of 15DOCKET NO.: 113783.000003PATENT Application No.: 16/354,855Office Action Dated: April 6, 2021a frame arranging the power supply, the charging assembly, the first housing magnet, the second housing magnet, and the electrical contact within the housing as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831